Citation Nr: 0622347	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-15 102	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder, to include consideration as being secondary to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from January 1984 to January 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and March 2003 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The presumption of soundness has been rebutted, and there 
is credible supporting evidence to corroborate the veteran's 
claimed in-service stressor of sexual harassment.

2.  Major depressive disorder was not manifested until years 
after separation from service and was not incurred in or 
aggravated by service or a service-connected disability.  


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2005).

2.  The criteria for service connection for major depressive 
disorder are not met.  38 U.S.C.A. § 1131, 1112 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on a claimed in-
service sexual assault or harassment, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f).  

The veteran contends that her currently diagnosed PTSD 
results from her period of service; she asserts that a pre-
existing PTSD was aggravated by in-service sexual harassment.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  VA's General Counsel has held that to 
rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  In determining whether a disorder existed 
prior to service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basis clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. § 
3.304(b)(2).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2005).

The veteran's 1983 enlistment examination reported normal 
findings as to the veteran's psychiatric system and a 
negative history as to depression or excessive worry, nervous 
trouble of any sort, or frequent trouble sleeping.  
Consequently, the veteran is presumed psychiatrically sound 
upon entry into service.  

Treatment records dating in 2002 initially report the 
veteran's history of a pre-service sexual assault and in-
service sexual harassment, and the veteran was diagnosed with 
PTSD due to sexual trauma in September 2002.  Upon review of 
the record and examination of the veteran, a 2005 VA examiner 
opined that the veteran had PTSD prior to service, due to a 
pre-service sexual assault.  The initial 2002 PTSD diagnosis 
and the 2005 VA opinion are competent medical evidence, and 
when combined with the veteran's consistent history of sexual 
trauma, these opinions suffice as clear and unmistakable 
evidence that the veteran's PTSD preexisted service.  See 38 
C.F.R. § 3.304(b)(1) and (2).  

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that there was no 
increase in severity during service.  The veteran has 
reported that she did not seek treatment during service, and 
service records are absent any complaint of, or treatment 
for, any psychiatric symptoms or substandard performance, and 
the personnel records indicate the veteran was recommended 
for reenlistment.  The July 2005 VA examiner opined that the 
veteran's PTSD was aggravated by the in-service harassment.  
Although the veteran's service records are absent any indicia 
of psychiatric problems, based on the nature of the alleged 
harassment, the corroboration of that harassment (discussed 
below), and the history of a pre-existing sexual trauma, 
there is no clear and unmistakeable evidence of no increase 
in severity during service.  

Accordingly, the veteran is presumed to have been sound at 
entrance and her claim is for service connection for PTSD.  
Although the veteran's service records are absent indicia of 
PTSD or any psychiatric trouble, claims for service 
connection for PTSD based on sexual assault may be 
corroborated by evidence from sources other than the 
veteran's service records.  38 C.F.R. § 3.304 (b), (f)(3).  
One of the veteran's contentions is that she was continuously 
harassed by a petty officer, who she used to date.  The 
veteran has alleged that this soldier would harass her at 
work and bang on her apartment door.  The veteran's husband, 
who was in service with the veteran, submitted a statement 
corroborating the veteran's account of harassment, stating 
that, at least three times, an intoxicated man banged on the 
veteran's door for about 10 minutes until she answered.  The 
veteran's husband added that he was worried that this man 
would harass or physically harm the veteran while she was 
alone.  The veteran's husband's statement is corroborative 
evidence of the veteran's account; this stressor is conceded 
as true.  See 38 C.F.R. § 3.304 (b), (f)(3).  The veteran has 
also alleged harassment due to disclosure of intimate details 
by a superior officer and crude remarks from other soldiers; 
there is no independent corroborative evidence of these 
allegations, however.  

In sum, the veteran has been diagnosed with PTSD due to 
sexual trauma, and the 2005 VA examiner opined that the 
veteran's PTSD was aggravated by service.  Based on the 
veteran's diagnosis of PTSD, the nexus opinion, and the 
corroborated allegation of harassment, service connection for 
PTSD is granted.

B.  Major Depressive Disorder

The veteran also contends that she developed depression as a 
result of her separation from service (See November 2001 
Evaluation Report), service-connected hysterectomy (See June 
2002 Statement) or PTSD (See September 2002 Statement).  
The evidence of record indicates that the veteran has been 
diagnosed with recurrent major depressive disorder.  



1.  Direct Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

There are no in-service records of any complaints of, or 
treatment for, depression or any psychiatric disorder, and 
the enlistment and separation examinations report negative 
histories of depression and normal psychiatric findings.  
There is also no record of any complaints of, or treatment 
for, depression within a year after separation of service; 
instead, the first record indicating depression dates in 
2000, approximately 12 years after separation from service.  

Two 2005 VA examiners opined that the veteran's depression is 
related to service.  A February 2005 VA examiner opined that 
"it was [her] opinion that the veteran's current depression 
was at least as likely as not at least somewhat related to 
military service."  This opinion is technically a nexus 
opinion, but its probative value is limited based on the 
speculative nature and wording.  Although the examiner used 
the phrase "at least as likely as not," the addition of 
"at least somewhat related" renders the opinion too 
indefinite to have great probative value.  A July 2005 VA 
examiner opined that the veteran's depression began in 
service, and based this opinion on the fact that the 
veteran's depression meets the criteria of major depressive 
disorder which tends to recur.  The examiner did not offer 
any basis for why the depression began in service rather than 
at any other time, however.  

Neither of the 2005 VA examiners offered sufficient medical 
support for the opinion, and it appears, based on the absence 
of any in-service evidence of depression or diagnosis of 
depression before 2001, that the examiners' opinions are mere 
speculation based on the veteran's provided history.  
Opinions based on mere speculation or a layperson's history 
are not competent medical evidence.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record).  Consequently, 
based on the lack of competent medical evidence of an 
incurrence of depression in service or a nexus between the 
veteran's current depression and service, direct service 
connection for depression is not warranted.

2.  Secondary Service Connection

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to, or the result of, a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Although the veteran has asserted that her depression is the 
result of her hysterectomy, the record contains no evidence 
linking the veteran's major depressive disorder with the 
hysterectomy, and the 2000 intake record for the hysterectomy 
refers to a history of "neurotic depression."  In fact, a 
2002 record indicates the treating physician was "confused" 
as to the veteran's pursuit of a related service-connection 
for depression secondary to hysterectomy due to the veteran's 
reports of depression since adolescence.  

The veteran has also alleged that her depression is a result 
of her PTSD.  There is no competent evidence attributing the 
veteran's depression as secondary to her PTSD, however.  

The evidence of record includes no competent evidence linking 
the veteran's depression to either her hysterectomy or PTSD 
and the evidence does not report any worsening of the 
veteran's major depressive disorders due to either of these 
conditions.  Although the veteran has asserted a link between 
the major depressive disorder and a service-connected 
disorder, her statement is not competent medical evidence.  
Due to the absence of evidence connecting the veteran's 
depression with either PTSD or the hysterectomy, service 
connection for major depressive disorder  secondary to the 
hysterectomy or PTSD must be denied.  

In sum, there is insufficient evidence that depression was 
incurred in service, and the opinions linking the major 
depressive disorder to service are too speculative and 
tenuous to overcome the absence of evidence of depression 
during service.  Additionally, although one record indicates 
the veteran's history of depression since adolescence, there 
are no diagnoses of depression prior to separation from 
service, and no diagnoses attribute the origin of depression 
to before service.  Finally, there is no competent evidence 
linking the veteran's depression to either the service-
connected hysterectomy or PTSD.  Consequently, service 
connection for major depressive disorder is denied.


Duties to notify and assist

In December 2001 and October 2002, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims for service connection for major 
depressive disorder and PTSD respectively.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a hearing, and providing 
a VA examination.  The Board finds that the content and 
timing of the December 2001 and October 2002 notices 
adequately comport with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  



ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for major depressive disorder is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


